Citation Nr: 1221214	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-27 982A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1962 to April 1968, with subsequent service in the Army National Guard from January 1974 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of August and October 2006.  This matter was previously before the Board in March 2009, when the Board denied service connection for diabetes mellitus, type II. 

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a joint motion for remand filed by the parties, and remanded the matter to the Board for further consideration as to the VA's duty to assist the Veteran in developing evidence to support his claim that he was exposed to herbicides during the course of his service outside of Vietnam.  In June 2010, the Board then remanded the matter to the RO for such evidentiary development.  

The requested development has been accomplished to the extent possible, as discussed below, and the matter has been returned to the Board for further appellate review.

In an April 2012 communication, the Veteran's attorney raised a new claim for entitlement to service connection for sleep apnea.  The RO has not yet had the opportunity to address this new claim; therefore, it is referred to the RO for appropriate action.

The issue of entitlement to service connection for a skin rash is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service treatment records do not include any signs, symptoms, early indications of, or a diagnosis of diabetes mellitus, Type II. 

2.  The initial diagnosis of diabetes mellitus, Type II, appears in February 1994 private medical records, approximately twenty-five years after the Veteran's discharge from active service. 

3.  The Veteran did not serve in the Republic of Vietnam and no actual exposure to herbicides during the course of his active duty has been established.


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred or aggravated by or otherwise related to active military service; and the service incurrence of diabetes mellitus, Type II, may not be presumed under law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claim in letters of July 2005 and March 2007, prior to the adjudication of the claim.  

The Veteran's attorney has requested upon multiple occasions that the Veteran be provided with a VA examination to determine the etiology of his diabetes.  The Board has reviewed and considered this request, and has determined that no such examination is required under law because there is no reasonable possibility that such assistance would substantiate the Veteran's claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir.2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir.2003); 38 C.F.R. § 3.159(c)(4)(i).  Thus, there are four elements to review to determine if a medical examination is necessary. 

In this case, the record contains ample competent evidence that the Veteran currently has diabetes mellitus.  It is the second element which is not met in the Veteran's case, as there is no evidence establishing that an event, injury, or disease occurred in service or manifested during an applicable presumptive period for which the Veteran qualifies.  As is discussed in detail below, the only legal presumptive period which applies to the Veteran is the one-year presumptive period applicable to chronic diseases.  Thus, as the Veteran's diabetes was not manifest until many years after service, there is no evidence establishing that an event, injury, or disease occurred in service or establishing that diabetes manifested during the applicable one-year presumptive period.  There is therefore, no reason for a medical examination or opinion in this case.  

With regard to the VA examination which is of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case are adequate with regard to the issue decided herein.  The examination report relied upon herein was predicated on a review of the claims folder and the relevant medical records contained therein; contains a description of the history of the disability(ies) at issue; document and consider the Veteran's complaints and symptoms.  The examiner considered all of the available pertinent evidence of record, and provided a rationale for the opinion rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA medical records, service treatment records, some private medical records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claims.  The Veteran and his attorney have presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

The Veteran's service personnel records indicate he served in the United States Army from April 1962 to April 1968.  Beginning in December 1965 he served in Okinawa as a teletype equipment operator.  The Veteran does not contend and service personnel records do not indicate that the Veteran's duties ever took him to the Republic of Vietnam.

The Veteran contends that when he was stationed in Okinawa in 1965 as a teletype repairman, the machines he worked on all came from Vietnam.  Most of the machines required cleaning all the mud off of them from the field in Vietnam.  He asserts that it is highly possible that the mud and dirt he was exposed to while cleaning the teletype machines had been contaminated with Agent Orange.  He believes it contributed to his development of diabetes mellitus, Type II, which was initially diagnosed in February 1994.

On service entrance examination in April 1962 clinical evaluation of the Veteran's endocrine system was normal.  Urinalysis was negative for sugar.  There are no records of treatment, diagnosis, or complaints of diabetes in the service treatment records.  Service separation in March 1968 also noted clinical evaluation of the endocrine system was normal.  Urinalysis was negative for sugar.  On his Report of Medical History at separation the Veteran denied any history of elevated blood sugars or frequent urination. 

Army National Guard records generated during the course of his National Guard service reflect no signs or symptoms of diabetes or any pre-diabetes condition.  Similarly, private medical records dated in the 1970s, 1980s, and 1990 through 1993 reflect no signs or symptoms of diabetes or any pre-diabetes condition.  

Private medical records reflecting the February 1994 records from the Veteran's private physician, Dr. R. D., include the first diagnosis of diabetes mellitus.  Those records reveal the Veteran reported being very thirsty.  He was waking up during the night to drink water several times during the night.  He had also recently lost weight.  During the prior several months he had lost fifteen pounds even though he had not been trying to lose weight.  Finger stick testing revealed an elevated blood sugar of 308.  The private physician rendered a diagnosis of diabetes mellitus, Type II. 

The claims folder includes both private and VA medical records of ongoing treatment for diabetes mellitus, Type II dating from February 1994.  A VA examination in August 1999 confirmed the diagnosis of diabetes mellitus.  No linkage to service was identified.

In January 2007, the Veteran's family physician submitted a statement that referred to the Veteran's various serious medical problems, to include diabetes mellitus.  The Veteran told this physician that this condition had begun while he was in the National Guard and had worsened since that time.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records do not contain any diagnosis of diabetes mellitus or other evidence thereof.  There are no symptoms such as excessive thirst or frequent urination noted in the service treatment records.  The initial diagnosis of diabetes mellitus appears not only many years after his separation from his active duty in the United States Army, but also more than four years after he was discharged from the Army National Guard.  The Board has considered the January 2007 statement provided by the Veteran's physician; however, it is found that this statement provides an insufficient basis upon which to establish that his diabetes mellitus first manifested during the Veteran's time in the National Guard.  The physician was merely recounting what the Veteran had told him; he was not providing an opinion based on a review of the Veteran's claims folder, to include the service treatment records.  There is thus no basis for finding he had diabetes mellitus during his active duty in the United States Army or that he first had diabetes mellitus during any period of active duty while serving in the Army National Guard.  Service connection on a direct basis is therefore denied.

When a chronic disease such as diabetes becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There are no records of diagnosis or treatment of diabetes dated within one year of the Veteran's separation from the service.  Service connection for diabetes as a chronic disease therefore cannot be presumed under law.

Regulations pertaining to Agent Orange exposure, including all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  Governing regulations also stipulate the diseases, for which service connection may be presumed due to an association with exposure to herbicide agents.  Diabetes mellitus is covered by the presumption.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

It is important to clarify that VA limits the presumption of herbicide exposure to Veterans who served on the ground or on the inland waterways of Vietnam, and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  38 C.F.R. § 3.313.  This limitation has been upheld by the court system.  Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008).

Notwithstanding, a veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the holding of Combee is applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, the Veteran contends that the mud and dirt he was exposed to while cleaning teletype machines had been contaminated with Agent Orange, which contributed to his subsequent development of diabetes mellitus, Type II.  In the attempt to verify this allegation, the VA asked the Center for Unit Records Research to perform research into the relevant unit records to attempt to corroborate that teletype machines from Vietnam were sent to Okinawa for processing and cleaning.  After completing their research, that organization provided the following answer in November 2010:

We have reviewed the 1967 unit histories submitted by the 585th Maintenance Company (Light Equipment) (General Support) and the 555th Maintenance Company (Heavy Equipment) (General Support).  The histories document that both units were located in Okinawa, Japan and aided the 2nd Logistical Command in its mission of providing supply and support of Southeast Asia.  However, the histories do not document that the units serviced Teletype machines that [were] sent to Okinawa from Vietnam and possibly contaminated with Agent Orange.  US Army historical records available to us do not document the spraying, testing, transporting, storage, or usage of Agent Orange in Okinawa, Japan during the period August 1, 1966 [to] April 15, 1967.  Furthermore, we reviewed the Department of Defense (DOD) listing of herbicide spray areas and test sites outside the Republic of Vietnam.  Okinawa, Japan is not a listed location.  Therefore, we are unable to document that [the Veteran] was exposed to Agent Orange or other tactical herbicides while stationed in Okinawa, Japan from August 1, 1966 [to] April 15, 1967.

Thus, the historical research experts who provide this service have been unable to verify the Veteran's assertion that the teletype machines he was responsible for servicing came from Vietnam, and might have been contaminated with herbicides.  They have also confirmed that the Veteran was not exposed to such herbicides during the course of his responsibilities in Okinawa.  The Board holds that these conclusions are dispositive of the question of whether the Veteran was exposed to herbicides during the course of his duties in Okinawa. 

In reaching this conclusion, it is important to note that the Veteran is deemed to be credible in his recollection of his responsibilities and credible in his description of the teletype machines as covered in mud, etc.  However, as a layperson with no specific scientific or chemical expertise, he is not competent to identify Agent Orange and other herbicides in the mud and dirt which he cleaned.  In short, the legal presumptions pertaining to herbicide exposure in Vietnam are not applicable in this case, as the Veteran was not exposed to herbicides in Vietnam or elsewhere in the course of his active service.  

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, Type II.  Because the Veteran's diabetes was not initially manifest during service, service connection for diabetes as having been incurred during service is not warranted.  Because the disease was not manifest to a compensable degree within one year of his discharge from service, service connection for diabetes as a chronic disease cannot be presumed under law.  Lastly, because the Veteran did not serve in Vietnam or in the brown waters surrounding that country, we cannot presume he was exposed to herbicides during service.  The other postulated avenue of exposure, through contaminated teletype machines, has been investigated and was unable to be confirmed.  Thus, no actual herbicide exposure is shown either.  Absent presumed or actual herbicide exposure during service, service connection for diabetes as a disease associated with exposure to herbicide agents cannot be presumed under law.  The appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

In the Board's June 2010 remand, the Board referred an unadjudicated claim for entitlement to service connection for skin rash to the RO.  The RO denied the benefit sought in a March 2011 decision.  The Veteran and his attorney filed a notice of disagreement as to the denial in April 2011.  In a subsequent communication, the Veteran's attorney specified that the Veteran desires review on appeal by a Decision Review Officer.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires. 

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to service connection for a skin rash.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


